In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals, as limited by his brief, from so much of two orders of fact-finding and disposition (one as to each child) of the Family Court, Kings County (Elkins, J.), both dated January 27, 2004, as, after fact-finding and dispositional hearings, inter alia, determined that he had permanently neglected the children, terminated his parental rights, and transferred custody and guardianship of the children to Graham-Windham and the Commissioner of Social Services of the City of New York for the purpose of adoption.
*756Ordered that the orders of fact-finding and disposition are affirmed insofar as appealed from, without costs or disbursements.
Graham-Windham satisfied its burden of proving permanent neglect by establishing, by clear and convincing evidence, that the father failed to complete several drug treatment programs and failed to maintain consistent contact with his children, which were necessary elements of planning for their return, despite the diligent efforts by the agency to encourage and strengthen the parent-child relationship (see Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 144 [1984]; Matter of Chimere C., 259 AD2d 615, 616 [1999]). After the finding of neglect, the Family Court also properly determined that it was- in the best interests of the children to terminate the father’s parental rights (see Matter of Star Leslie W., supra at 147-148).
The father’s remaining contentions are without merit. H. Miller, J.P., Krausman, Crane and Fisher, JJ., concur.